Citation Nr: 1645609	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a timely appeal was filed following a July 2010 decision that denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability and his petition to reopen claims for entitlement to service connection for posttraumatic stress disorder (PTSD) with depression, sleep disorder, and anxiety and tinnitus.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD with depression, sleep disorder, and anxiety.

3.  Entitlement to service connection for PTSD, depressive disorder, generalized anxiety disorder, and bipolar disorder (claimed as sleep disorder).

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1990 to February 1997 and October 2002 to February 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matter is now handled by the RO in Muskogee, Oklahoma.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

During the September 2016 Board hearing, it was acknowledged that the Veteran revoked the power of attorney for his private attorney.  See September 2016 BVA Hearing Transcript, page 1.  He has elected to represent himself in the matter on appeal.

The reopened issue of entitlement to service connection for PTSD, depressive disorder, generalized anxiety disorder, and bipolar disorder (claimed as sleep disorder) as well as the issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 2, 2010, the Veteran was sent notice of the July 2010 denial of his claim for entitlement to a TDIU and his petition to reopen the previously denied claims for entitlement to service connection for PTSD and tinnitus.

2.  In response, the Veteran filed a timely notice of disagreement (NOD) and was issued a statement of the case (SOC) on January 10, 2012.  He was advised he had 60 days to file his substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal to the Board. 

3.  His substantive appeal (VA Form 9) was received on March 28, 2012, more than 60 days after the SOC, and more than one year after the August 2010 notification of the July 2010 rating decision he had intended to appeal.

4.  The Veteran contends that either his VA Form 9 was filed in January 2012 and lost by the RO, or it was not filed by his former representative due to negligence; the record contains a congressional inquiry on March 20, 2012 requesting that it be confirmed if the Veteran's VA Form 9 was received.

5.  There is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim that a timely VA Form 9 was received by the RO; the Board waives any objection to an untimely VA Form 9.

6.  Service connection for PTSD with depression, sleep disorder, and anxiety was denied in January 2007 and November 2009 rating decisions.

7.  With regard to the claim of entitlement to service connection for PTSD with depression, sleep disorder, and anxiety, evidence added to the record since the November 2009 decision is not cumulative or redundant of the evidence of record at the time of the decision, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal for the issue of entitlement to a TDIU and petition to reopen the previously denied claims for entitlement to service connection for PTSD and tinnitus is timely.  38 U.S.C.A. §§ 5107(b), 7104, 7105, 7108 (West 2014); 38 C.F.R. §§ 3.102, 3.109 (b), 20.200, 20.202, 20.300, 20.32, 20.303 (2015). 

2.  The January 2007 and November 2009 rating decisions in which the RO denied service connection for PTSD with depression, sleep disorder, and anxiety are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  As pertinent evidence received since the January 2007 and November 2009 rating actions is new and material, the requirements for reopening the claim for service connection for PTSD with depression, sleep disorder, and anxiety are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, and the division of responsibilities in obtaining evidence, and to provide assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached regarding the issues decided herein, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.  Timeliness of Substantive Appeal

Throughout the course of this appeal, the Veteran has asserted that either the RO lost his timely filed VA Form 9, or his previous representative failed to submit the substantive appeal.  See March 2012 statement; September 2016 BVA Hearing Transcript, page 4.

Pursuant to 38 U.S.C.A. § 7105 (a) (West 2014), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case has been furnished.  See also 38 C.F.R. § 20.200 (2015).  

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b).

On August 2, 2010, the Veteran was issued notice of the denial of his claim for entitlement to a TDIU, and his petition to reopen his previously denied claims for entitlement to service connection for PTSD and tinnitus.

In response, the Veteran filed a timely NOD and on January 10, 2012, a SOC was issued.  The cover letter accompanying the SOC advised him that his substantive appeal needed to be filed with that office within 60 days of the date of that letter, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action he had appealed and that the case would be closed if he did not respond within that time period. 

The record does not show that a VA Form 9 or equivalent statement was received in that time period.  Significantly however, the record reflects that on March 20, 2012, the Veteran's Congressional Representative contacted the VA by email, requesting that it be confirmed if the Veteran's Form 9 was received, and if so, what date and what hearing was requested, as well as any updates for the Veteran's appeal.  A reply was emailed on March 26, 2012, informing the Congressional Representative's office that the VA was working on the Veteran's appeal for tinnitus, PTSD and TDIU benefits.  They were notified that a SOC was sent to the Veteran in January 2012 that explained the evidence, laws and regulations used in making the decision.  It was also noted that the Veteran's Form 9 had not been received and would have had to have been received on or before March 10, 2012 in order for his appeal to be continued.

On March 28, 2012, a VA Form 9 was received, along with a statement from the Veteran indicating that a VA Form 9 was sent in January 2012, and that he was not responsible for mail not received or misplaced by the RO. 

The Board notes that the Veteran has asserted that his previous representative submitted the VA Form 9 in January 2012, but it was either not received or misplaced by the RO.  See March 2012 statement.  However, the Veteran also testified that his previous representative failed to submit the VA Form 9.  See September 2016 BVA Hearing Transcript, page 4.  The Board notes the claims file does not contain a copy of the Veteran's substantive appeal with evidence of the date of receipt by VA in the claims file, prior to March 28, 2012.  A congressional status inquiry, however, was received on March 20, 2012.

The United States Court of Appeals for Veterans Claims has held that section 7105(d)(3) is not a jurisdictional statute, that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter when there has been such a waiver.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

There is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim that a timely VA Form 9 was received by the RO.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board waives any objection to an untimely VA Form 9.  

III.  New and Material Evidence- Acquired Psychiatric Disorder

When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.

Service connection for PTSD with depression, sleep disorder, and anxiety was last denied in a November 2009 rating decision on the basis that no current disability was shown as having been incurred during the Veteran's military service.  No additional relevant evidence was received within the one-year appeal period following the November 2009 rating decision, and no additional relevant service records (warranting reconsideration of the claim) have been received since that time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the November 2009 denial of service connection for PTSD with depression, sleep disorder, and anxiety is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).   Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Since the November 2009 rating decision, the evidence includes testimony presented before the Board in September 2016 from the Veteran.  This evidence is "new," as it was not previously considered by the RO.  This evidence is also "material" as it provides details regarding an in-service event the Veteran believes caused his psychiatric disability.  As noted above, when determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  As the newly submitted evidence relates to an unestablished fact necessary to substantiate the claim and when considered with the old evidence, it would at least trigger VA's duty to assist, the claim of service connection for PTSD with depression, sleep disorder, and anxiety is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section. 


ORDER

The appeal as to whether the Veteran submitted a timely substantive appeal for the issue of entitlement to a TDIU and the petition to reopen previously denied claims for entitlement to service connection for PTSD with depression, sleep disorder, and anxiety and tinnitus is granted. 

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for PTSD with depression, sleep disorder, and anxiety is granted to this extent only.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, with regard to all remanded issues, the record shows that the Veteran testified that he filed for disability benefits with the Social Security Administration (SSA), and that he was denied but an appeal was pending.  When VA is put on notice of the existence of relevant SSA records, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (2010).

Also, the Board will afford the Veteran a VA mental examination to assist him in substantiating his claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed acquired psychiatric disorder and tinnitus since service.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include any VA records.  

2.  Ask the Veteran to complete VA Form 21-0781, Statement In Support of Claim for PTSD for all claimed stressors.  

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.  Any negative responses must be documented.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

(a)  The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record or claimed by the Veteran, to include PTSD, depressive disorder, generalized anxiety disorder, bipolar disorder, and sleep disorder, the examiner should attempt to reconcile the diagnoses.

(b) If a PTSD diagnosis is confirmed, the examiner is to identify the stressor(s) upon which the diagnosis of PTSD was made.  

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder, to include PTSD, depressive disorder, generalized anxiety disorder, bipolar disorder, and sleep disorder had its onset in service or is otherwise related to military service.  

The examiner should provide a thorough rationale for the conclusions reached.

5.  If the Veteran continues to not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AMC/RO should consider whether this case should be forwarded to the Director, Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).   

6.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


